 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   DINAH TAYLOR,                                              Case No. 2:18-cv-02210-JCM-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   WALMART STORES, INC.; FACILITY
     PRO, INC.; DOES 1 through X, inclusive; and
 8   ROE CORPORATIONS 1 through V,
     inclusive,
 9
                    Defendants.
10

11          Before the Court is Defendant Wal-Mart Stores, Inc.’s (“Walmart”) Motion for
12   Determination of Good Faith Settlement (ECF No. 27), and Motion to Submit Settlement Amount
13   Under Seal (ECF No. 28). Co-Defendant Facility Pro, Inc. (“Facility Pro”) submitted a Non-
14   Opposition (ECF No. 34) to Defendant Walmart’s Motion for Determination of Good Faith
15   Settlement. The Court finds the following.
16   I.     BACKGROUND
17          After slipping and falling on Walmart’s premises, Plaintiff Dinah Taylor filed her Complaint
18   alleging a negligence claim against Defendants in the Eighth Judicial District Court of Clark County,
19   District of Nevada. ECF No. 1-1. Defendant Walmart removed the action to the United States
20   District Court for the District of Nevada. ECF No. 1. After a good faith, arms-length negotiation,
21   Defendant Walmart asserts that it and Plaintiff resolved their dispute as to Plaintiff’s claims against
22   Walmart only. ECF No. 27 at 2:3–4. Accordingly, “Defendant Walmart requests that this Court
23   dismiss any and all claims and foreclose on any potential future cross-claims that could be brought
24   against Walmart by determining, pursuant to NRS §17.245, that the settlement was made in good
25   faith.” Id. at 2:4–6. To that end, Defendant Walmart “respectfully requests that the Court file the
26   settlement amount between Plaintiff and Walmart under seal based on the confidential nature of the
27   settlement agreement between the parties.” ECF No. 28 at 1:20–22.
28
                                                      1
 1   II.    MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT

 2          Pursuant to NRS 17.245, “any joint tortfeasor in a multi-defendant tort action may obtain

 3   protection from claims of contribution and implied indemnity by settling with the tort claimant in

 4   good faith.” The Doctors Co. v. Vincent, 98 P.3d 681, 683 (Nev. 2004). District courts in Nevada

 5   assess the following factors when determining whether a settlement is made in good faith pursuant

 6   to NRS 17.245: “[t]he amount paid in settlement, the allocation of the settlement proceeds among

 7   plaintiffs, the insurance policy limits of settling defendants, the financial condition of settling

 8   defendants and the existence of collusion, fraud or tortious conduct aimed to injure the interests of

 9   non-settling defendants.” In re MGM Grand Hotel Fire Litigation, 570 F. Supp. 913, 927 (D. Nev.

10   1983). A settling defendant has the burden of proving that the settlement was in good faith. Vincent,

11   98 P.3d at 690.

12          The Court finds Defendant Walmart has met its burden of proving that the settlement with

13   Plaintiff was in good faith. “Plaintiff and Walmart . . . were able to reach a settlement in the amount

14   of             on September 13, 2019 including a confidentiality and indemnification clause.” ECF

15   No. 32 ¶ 4. The Court finds this settlement amount was stipulated to in good faith given Walmart’s

16   limited involvement in the incident, Walmart’s anticipated liability in the matter, and Facility Pro’s

17   contract to indemnify Walmart in this action. Further, as Walmart notes, “Walmart is self-insured

18   and capable of paying out this settlement. Moreover, Plaintiff is well aware of Walmart’s financial

19   position and Plaintiff voluntarily agreed to settle this matter at the amount agreed upon by both

20   parties.” ECF No. 27 at 3:28–4:2. Accordingly, Walmart’s insurance policy limits and financial

21   condition are immaterial to the case at bar. Finally, no collusion, fraud, or tortious conduct aimed

22   to injure Co-Defendant Facility Pro exist, as evidenced by Facility Pro’s filing of its Non-Opposition

23   to Walmart’s Motion for Determination of Good Faith Settlement. The Court therefore finds that

24   the         settlement amount is sufficient to support a finding of Defendant Walmart’s good faith.

25   III.   MOTION TO SUBMIT SETTLEMENT AMOUNT UNDER SEAL

26          United States District Court for the District of Nevada, Local Rule 10-5(b) states that a party

27   seeking to submit documents under seal must file a motion for leave to do so, and must demonstrate

28   there is reason to overcome the strong presumption in favor of access and public policies favoring
                                                      2
 1   disclosures. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).

 2   “[I]f the court decides to seal … records [attached to dispositive motions], it must base its decision

 3   on a compelling reason and articulate the factual basis for its ruling, without relying on hypothesis

 4   or conjecture.” Id. at 1179. In contrast, to justify the sealing of documents attached to non-

 5   dispositive motions, only a particularized showing of good cause is required. Id. at 1180. A

 6   dispositive motion is identified as one of the following: a motion for injunctive relief, for judgment

 7   on the pleadings, for summary judgment, to dismiss or quash an indictment or information made by

 8   the defendant, to suppress evidence in a criminal case, to dismiss or to permit maintenance of a class

 9   action, to dismiss for failure to state a claim upon which relief can be granted, and to involuntarily

10   dismiss an action. 28 U.S.C. § 636(b)(1)(A). A motion for good faith settlement determination is

11   not a dispositive motion and, therefore, Defendant Walmart must only make a particularized

12   showing of good cause to file the settlement amount between it and Plaintiff under seal. Kamakana,

13   447 F.3d at 1180.

14          The Court finds that good cause exists to maintain the confidentiality of the settlement

15   amount. Plaintiff and Defendant Walmart stipulated to a resolution of this matter under which terms

16   the two parties agreed to keep confidential the contents of the settlement agreement, including the

17   settlement amount. In fact, the United States District Court for the District of Nevada has previously

18   held “that the confidentiality of the Settlement Agreement outweighs the public’s right to access”

19   when “the parties reached a settlement and signed the Settlement Agreement in reliance on the

20   condition that the terms of the Settlement Agreement would remain confidential.” United Rentals,

21   Inc. v. Ahern Rentals, Inc., No. 2:12-cv-01876-JCM-VCF, 2012 WL 5418355, *1 (D. Nev. Nov. 2,

22   2012). Similarly, Walmart’s interest in maintaining the confidentiality of the settlement outweighs

23   the public’s interest in knowing the specific settlement amount. Further, Walmart’s request to

24   submit the settlement amount under seal is “‘narrowly tailored’ to remove from the public sphere

25   only the material that warrants secrecy.” Blain v. Titanium Metals Corp., No. 2:18-cv-00462-APG-

26   NJK, 2019 WL 1207929, *1 (D. Nev. Mar. 14, 2019) (internal citation omitted).

27

28
                                                      3
 1           Accordingly, the Court grants Defendant Walmart’s Motion to Submit Settlement Amount

 2   Under Seal (ECF No. 28) and further files an unredacted version of this the instant Order under seal.

 3   The Court will cause a copy of this Order redacting the settlement amount to be filed publicly.

 4   IV.     CONCLUSION

 5           IT IS HEREBY ORDERED that Defendant Walmart’s Motions for Determination of Good

 6   Faith Settlement (ECF No. 27) and to Submit Settlement Amount Under Seal (ECF No. 28) are

 7   GRANTED.

 8           IT IS FURTHER ORDERED that the Clerk of Court shall file the unredacted Order under

 9   seal.

10           IT IS FURTHER ORDERED that the Clerk of Court shall file a redacted copy of this Order,

11   attached as an exhibit, as a public record.

12           DATED this 21st day of October, 2019

13

14

15
                                                   ELAYNA J. YOUCHAH
16                                                 UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                     4
